DETAILED ACTION
This office action is in response to the election of claims filed on 2/15/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s election of Group II, claims 6-14, 16 and 17 in the reply filed on 2/15/2022 is acknowledged. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-17. Claims 1-5 and 15 are withdrawn as a Non-Elected claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 9,412,819) in view of Liu (CN 102386223 A).
With respect to Claim 6, Arai shows (Fig. 2-12) most aspects of the current invention including a method for manufacturing a vertical UMOSFET device with a high channel mobility, comprising the steps of manufacturing an epitaxial structure; 
manufacturing a source (SE), a drain (DE) and a gate (GE1) which match the epitaxial structure, 
wherein the epitaxial structure comprises a first semiconductor (NE), and a second semiconductor (PB) and a third semiconductor (NS) which are sequentially disposed on the first semiconductor; 
a groove structure (TR) matching the gate is also disposed in the epitaxial structure, and the groove structure continuously extends into the first semiconductor from a first surface of the epitaxial structure; 
wherein the manufacturing method also comprises the step of manufacturing a fourth semiconductor (CH) in the epitaxial structure; the fourth semiconductor is disposed at least between an inner wall of the groove structure and the second semiconductor,
However, Arai does not show wherein the fourth semiconductor is a high resistivity semiconductor.
On the other hand, Liu teaches (Fig 1) a method for manufacturing a vertical UMOSFET device with a high channel mobility, comprising an epitaxial structure including a first semiconductor (2), and a second semiconductor (3) and a third semiconductor (4) which are sequentially disposed on the first semiconductor, a groove 
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the fourth semiconductor is a high resistivity semiconductor in the device of Arai to allow the gate area to  adopt the P-GaN layer as the MOS structure semiconductor layer, which can further increase the threshold voltage of the device and repair lattice damage caused by etching process, improving the performance of the device.
With respect to Claim 7, Arai shows (Fig. 2-12) wherein the step of manufacturing the groove structure is performed before or after the step of forming the fourth semiconductor.
With respect to Claim 9, Arai 
With respect to Claim 10, Arai shows (Fig. 2-12) converting a composition material of the second semiconductor into a material of the fourth semiconductor by using at least an ion implantation or passivation treatment method (column 12 lines 55-65). Furthermore, Arai teaches implanted elements used in the ion implantation method comprise a p-type impurity. Arai teaches doing so to improve the off withstand voltage of a silicon carbide semiconductor device (column 12 lines 65-67).
PREFERRED MATERIAL 
Arai shows (Fig. 2-12) discloses the claimed invention except for preferably, implanted elements used in the ion implantation method comprise any one of F, N, Ar, H and O. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to converting a composition material of the second semiconductor into a material of the fourth semiconductor by using at least an ion implantation or passivation treatment method since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. MPEP 2144.07.
With respect to Claim 11, Arai shows (Fig. 2-12) wherein the fourth semiconductor is formed by converting a portion of the second semiconductor adjacent to the inner wall of the groove structure, and the fourth semiconductor surrounds the gate; and/or the inner wall of the groove structure is smooth, and a side wall and a bottom wall form an angle of 90 degrees.
With respect to Claim 12, Arai shows (Fig. 2-12) further comprising: covering at least the inner wall of the groove structure with a continuous passivation layer (GI), and then manufacturing a gate (GE1); herein preferably, the passivation layer comprises an 203, SiO2, Si3N4, AIN, and HfO2 (par 22).
With respect to Claim 13, Arai shows (Fig. 2-12) further comprises
wherein the first semiconductor comprises an N- drift layer; the first semiconductor has a thickness of 1-100 µm (column 9 lines 32-44)
the third semiconductor comprises an N+ source region layer; 
the second semiconductor comprises a P+ channel layer  (column 9 lines 61-65)
preferably, the second semiconductor comprises a P-type wide bandgap semiconductor; (column 9 lines 61-65) 
the second semiconductor has a thickness of 200 nm to 100 pm (column 9 lines 65-67) 
the third semiconductor is formed by converting at least a local region of a surface layer of the second semiconductor
Furthermore, Liu teaches (Fig 1) the second semiconductor (3) comprises a P-type wide bandgap semiconductor, the P-type wide bandgap semiconductor comprises a P-type Ill-nitride, the P-type Ill-nitride comprises any one of p-GaN and p-InGaN and the fourth semiconductor comprises any one of HR-GaN and HR-InGaN (par 9-11 and 20).
With respect to Claim 14, Arai shows (Fig. 2-12) the following:
wherein the source and the gate (GE) are disposed on the first surface of the epitaxial structure, the drain (DE) is connected to a second surface of the 
and/or the epitaxial structure also comprises a groove matching the source, and the groove matching the source extends into the second semiconductor from the surface of the epitaxial structure such that the source is simultaneously electrically connected to at least the second semiconductor and the third semiconductor
and/or the UMOSFET device comprises two or more sources; preferably, the two or more sources are distributed on at least two sides of the gate; and/or the UMOSFET device also comprises a substrate, the epitaxial structure is formed on a surface of one side of the substrate, and the drain is disposed on a surface of the other side of the substrate faced away from the surface of the side of the substrate;
the substrate is a lightly doped substrate with a dislocation density less than 5 x 106 cm-3,  the substrate and the first semiconductor are integrated; and/or the drain forms ohmic contact with the surface of the other side of the substrate
Furthermore, Liu teaches (Fig 1) the substrate comprises GaN, preferably, the substrate is a lightly doped GaN substrate and a surface roughness less than 0.2 nm (par 9-11 and 20).
Regarding claim 14, Differences in the density and surface roughness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such density and surface roughness are critical. “Where the general In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the density and surface roughness and similar density and surface roughness are known in the art (see e.g. Kobayashi), it would have been obvious to one of the ordinary skill in the art to use these values in the device. 
The specification contains no disclosure of either the critical nature of the claimed density and surface roughness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 16, Arai shows (Fig. 2-12) converting a composition material of the second semiconductor into a material of the fourth semiconductor by using at least an ion implantation or passivation treatment method (column 12 lines 55-65). Furthermore, Arai teaches implanted elements used in the ion implantation method comprise a p-type impurity. Arai teaches doing so to improve the off withstand voltage of a silicon carbide semiconductor device (column 12 lines 65-67).
PREFERRED MATERIAL 
Arai shows (Fig. 2-12) discloses the claimed invention except for preferably, implanted elements used in the ion implantation method comprise any one of F, N, Ar, H and O. It would have been obvious to one having ordinary skill in the art at the time of  In re Leshin, 125 USPQ 416. MPEP 2144.07.
With respect to Claim 17, Arai shows (Fig. 2-12) further comprises
wherein the first semiconductor comprises an N- drift layer; the first semiconductor has a thickness of 1-100 µm (column 9 lines 32-44)
the third semiconductor comprises an N+ source region layer; 
the second semiconductor comprises a P+ channel layer  (column 9 lines 61-65)
preferably, the second semiconductor comprises a P-type wide bandgap semiconductor; (column 9 lines 61-65) 
the second semiconductor has a thickness of 200 nm to 100 µm (column 9 lines 65-67) 
the third semiconductor is formed by converting at least a local region of a surface layer of the second semiconductor
Furthermore, Liu teaches (Fig 1) the second semiconductor (3) comprises a P-type wide bandgap semiconductor, the P-type wide bandgap semiconductor comprises a P-type Ill-nitride, the P-type Ill-nitride comprises any one of p-GaN and p-InGaN and the fourth semiconductor comprises any one of HR-GaN and HR-InGaN (par 9-11 and 20).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Liu and in further view of Kojima (US 2018/0366549).
With respect to Claim 8, Arai shows (Fig. 2-12) most aspects of the current invention. However, Arai does not show specifically comprising: processing at least a region of the second semiconductor corresponding to the groove structure and the fourth semiconductor first to convert a composition material of the second semiconductor in the region into a material of the fourth semiconductor, and then processing the groove structure in the epitaxial structure.
On the other hand, Kojima teaches (Fig 3-8) a method for manufacturing a vertical UMOSFET device with a high channel mobility, comprising an epitaxial structure including a first semiconductor (2), and a second semiconductor (3) and a third semiconductor (6) which are sequentially disposed on the first semiconductor, a fourth semiconductor (4) in the epitaxial structure, specifically comprising: processing at least a region of the second semiconductor corresponding to the groove structure (16) and the fourth semiconductor first to convert a composition material of the second semiconductor in the region into a material of the fourth semiconductor, and then processing the groove structure in the epitaxial structure (par 39 and 50).  Kojima teaches doing so to protect the avalanche current flow from the semiconductor layers to the gate electrode in the trench (par 39).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have specifically comprising: processing at least a region of the second semiconductor corresponding to the groove structure and the fourth semiconductor first to convert a composition material  to protect the avalanche current flow from the semiconductor layers to the gate electrode in the trench.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                            
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814